Case 2:19-cr-20478-DPH-DRG ECF No. 34, PageID.120 Filed 08/07/20 Page 1 of 6

                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,
                                              CRIMINAL NO. 19-20478
v.
                                              HON. DENISE PAGE HOOD

D-4 PAVEL STASSI,

                    Defendants.
                                  /

           STIPULATED PROTECTIVE ORDER REGARDING
        DISSEMINATION OF DISCOVERY DOCUMENTS AND/OR
        INFORMATION SUBJECT TO THE PROTECTIVE ORDER


      1.     The First Superseding Indictment in this case alleges the offenses of

Conspiracy to Participate in a Racketeer Influenced Corrupt Organization in

violation of 18 U.S.C. § 1962(d) and Conspiracy to Commit Bank Fraud in

violation of 18 U.S.C. § 1349.

      2.     During the course of the underlying investigation, the United States

obtained financial and banking records, various means of identification,

identification documents, account numbers, and online banking credentials from

various sources. Also gathered during the investigation were computer forensic

materials and investigative reports from various jurisdictions and some of which

may relate to other ongoing cases and/or investigations. All of these types of

records are sensitive, may implicate the rights of third-party victims, and if
Case 2:19-cr-20478-DPH-DRG ECF No. 34, PageID.121 Filed 08/07/20 Page 2 of 6




disclosed may compromise ongoing investigations in the United States and abroad.

      IT IS HEREBY STIPULATED AND AGREED among the United

States, Defendant Pavel STASSI, and his counsel (“the parties”), as follows:

      3.     This Court may enter protective orders pursuant to Rule 16(d) of the

Federal Rules of Criminal Procedure, and its general supervisory authority;

      4.     This Order pertains to all discovery provided to and/or made available

to defense counsel as part of discovery in this case (hereafter, collectively known

as “the discovery”);

      5.     The discovery in this matter contains a large amount of personal

identifying information, personal financial information (including online banking

information), and data relevant to other ongoing investigations (hereinafter,

“sensitive data”);

      6.     The parties request a protective order with regard to the discovery in

this matter because the sensitive data requires special protection and its further

disclosure could result in identity theft, invasion of privacy, resulting financial

loss, and the compromise of ongoing investigations;

      7.     Defense counsel shall not disclose any of the discovery and/or

information to any person and/or entity other than his/her defendant/client, and/or

witnesses that defense counsel may be interviewing and/or preparing for trial

                                           2
Case 2:19-cr-20478-DPH-DRG ECF No. 34, PageID.122 Filed 08/07/20 Page 3 of 6




and/or attorneys, law clerks, paralegals, secretaries, experts, consultants and/or

investigators involved in the representation of defense counsel’s defendant/client in

this case;

      8.     Defense counsel may show his/her defendant/client, and/or witnesses,

the discovery and/or information, but shall not permit his/her respective

defendant/client, and/or witnesses, to retain a copy of the discovery and/or

information, or review it outside of defense counsel’s presence;

      9.     The discovery and/or information therein may only be used in

connection with the litigation of this case and for no other purpose. The discovery

is now and will forever remain the property of the United States Government.

Defense counsel will return the discovery to the Government or certify that it has

been shredded and/or deleted at the conclusion of the case, except that defense

counsel may keep one copy for his/her own files, subject to the security restrictions

stated in this document;

      10.    In the event the defense seeks utilization of the discovery material in

any court filing, at trial or in another hearing in this matter, defense agrees to

confer with the Government to ensure that any sensitive data is redacted from the

discovery prior to its use. Any filings shall be filed in compliance with Rule 49.1



                                           3
Case 2:19-cr-20478-DPH-DRG ECF No. 34, PageID.123 Filed 08/07/20 Page 4 of 6




of the Federal Rules of Criminal Procedure and the Electronic Filing Policies and

procedures of the United States District Court for the Eastern District of Michigan.

      11.    Defense counsel will store the discovery in a secure place and will use

reasonable care to ensure that it is not disclosed to third persons in violation of this

agreement;

      12.    If defense counsel makes, or causes to be made, any further copies of

any of the discovery, defense counsel will inscribe the following notation on each

copy: “U.S. Government Property; May Not be Used Without U.S. Government

Permission”;

      13.    If defense counsel releases custody of any of the discovery and/or

information, and/or authorized copies thereof, to any person and/or entity

described in paragraph 7, defense counsel shall provide such recipients with copies

of this Order and advise that person that the discovery is the property of the United

States Government, that the discovery and information therein may only be used in

connection with the litigation of this case and for no other purpose, and that an

unauthorized use of the discovery may constitute a violation of law and/or

contempt of court;




                                           4
Case 2:19-cr-20478-DPH-DRG ECF No. 34, PageID.124 Filed 08/07/20 Page 5 of 6




      14.    Defense counsel shall be responsible for advising his/her

defendant/client, employees and other members of the defense team and defense

witnesses of the contents of this Stipulation and Order.

      15.    In the event that the defendant substitutes counsel, undersigned

defense counsel agrees to withhold discovery from new counsel unless and until

substituted counsel agrees also to be bound by this order.

      IT IS SO ORDERED.

      DATED: August 7, 2020                   s/Denise Page Hood
                                              United States District Judge




                                          5
Case 2:19-cr-20478-DPH-DRG ECF No. 34, PageID.125 Filed 08/07/20 Page 6 of 6




      IT IS SO STIPULATED.

                                   So stipulated and respectfully submitted,

                                   MATTHEW SCHNEIDER
                                   United States Attorney

                                   s/Patrick E. Corbett (P41182)
                                   Assistant United States Attorney
                                   211 W. Fort Street, Suite 2001
                                   Detroit, MI 48226
                                   Phone: 313- 226-9703
                                   E-Mail: patrick.corbett@usdoj.gov

                                   s/ Louisa K. Marion (DC1005062)
                                   Senior Counsel
                                   U.S. Dept. of Justice, Criminal Division
                                   Computer Crime and Intellectual Property
                                   Section
                                   1301 New York Ave. NW, Ste. 600
                                   Washington, DC 20530
                                   Phone: 202-616-5115
                                   E-Mail: louisa.marion@usdoj.gov



                                   s/Mark Kriger (with consent)
                                   Mark Kriger
                                   Attorney for D-4 Pavel Stassi
                                   LaRene & Kriger PLC
                                   645 Griswold St., Ste. 1717
                                   Detroit, MI 48226-4113
                                   Phone: 313-967-0100
                                   E-Mail: mkriger@sbcglobal.net


Date: July 31, 2020

                                     6
